Citation Nr: 0836876	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-37 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  He passed away on March [redacted], 2006; the appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 letter decision issued by 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Louisville, Kentucky, which denied nonservice-
connected burial benefits.

In April 2008, the appellant provided testimony before the 
undersigned Veterans Law Judge (VLJ) via a videoconference 
hearing.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  T


FINDINGS OF FACT

1.  The veteran died in March 2006 as a result of laryngeal 
carcinoma with pneumonia and chronic obstructive pulmonary 
disease (COPD).  

2.  At the time of his death, the veteran was not in receipt 
of VA compensation or pension benefits.  

3.  There was no claim for compensation or pension benefits 
pending at the time of the veteran's death.

4.  The veteran did not die while at the VA Medical Center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment, or care.

5.  The veteran was not discharged from service due to a 
disability incurred or aggravated during service, and he is 
not buried in a State or National cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected burial 
allowance or plot or internment allowance have not been met.  
38 U.S.C.A. §§ 2302, 2303, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1600, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002 & Supp. 2006) is not applicable to claims involving 
statutory interpretation.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case notified the appellant of any type of 
evidence needed to substantiate her claim.

The appellant has come before the VA asking that she be 
awarded a burial allowance.  Because the RO has denied her 
claim for benefits, she has appealed to the Board for review.  
A nonservice-connected VA death burial allowance may be 
payable for a veteran who is in receipt of pension or 
compensation at the time of death; or was, at the time of 
death, receiving military retired pay in lieu of 
compensation; or had, at the time of death, an original or 
reopened claim pending, and has been found entitled to 
compensation or pension from a date prior to the date of 
death; or died while hospitalized by VA, including a veteran 
admitted to State nursing home care who receives payment from 
VA under 38 U.S.C.A. § 1341, and while residing in the State 
nursing home, is transferred to a non-VA facility for acute 
medical care and then dies at that location; or died while 
traveling, under proper authorization and at VA expense, to 
or from a specified place for the purpose of examination, 
treatment, or care; or died on or after October 1996 while a 
patient at an approved State nursing home.  38 U.S.C.A. §§ 
1701, 1703, 2302 (West 2002); 38 C.F.R. §§ 3.1600, 3.1605 
(2007).

At the time of his death, the veteran was not in receipt of 
VA compensation or pension benefits.  Moreover, he had not 
submitted a claim for compensation or pension benefits that 
was subsequently superseded by his death.  

The Certificate of Death indicates that the veteran immediate 
cause of death was cancer of the larynx.  Two underlying 
causes were also listed - that of pneumonia and COPD.  The 
veteran passed away at the Oak Tree Hospital in Corbin, 
Kentucky, and was subsequently interred at a private cemetery 
- the Swiss Colony Cemetery of London, Kentucky.  

As noted above, the veteran died at the Oak Tree Hospital.  
Prior to his passing, the veteran had been domiciled at the 
Eastern Kentucky Veterans' Center, which is a long-term state 
licensed nursing facility.  In February 2006, the veteran was 
moved to the Appalachian Regional Hospital.  This is not a VA 
facility nor is it a VA-contract facility.  After being 
transferred to this hospital, the appellant sought to have 
the veteran medically transferred to a VA facility.  She 
contacted the Lexington VA Medical Center (VAMC).  The 
authorities were informed that the veteran was ventilator 
dependent.  Upon reviewing the matter, personnel from the 
VAMC informed the appellant that the veteran could not be 
transferred to the VAMC because the VAMC could not provide 
care to the veteran because he was ventilator dependent.  
Subsequently, the veteran was moved to the Oak Tree Hospital.  

The appellant has averred that VA burial benefits should be 
paid to her because she attempted to move her husband to a VA 
facility and that it was not her fault that the VAMC did not 
provide service to ventilator-dependent individuals.  

This case presents an unfortunate set of facts under all the 
circumstances and for all persons concerned, but there is 
simply no basis under the applicable laws and regulations for 
payment of a VA nonservice-connected burial benefit of any 
kind because none of the governing criteria for payment of 
such benefit is met in this case.  The veteran did not die 
while admitted to a VA facility or while traveling under 
proper authority and at VA expense for the purpose of 
examination, treatment or care.  Moreover, he was not in 
receipt of pension or compensation (or military retirement 
pay) at the time of his death.  Additionally, there is no 
evidence that the veteran had a pending claim for such 
benefits at the time of death; and although he was a veteran 
of wartime service, his body was not held by a state or a 
political subdivision of a state due to lack of a next of kin 
and insufficient resources in his estate; rather, pursuant to 
arrangements made by his family, the place of final 
disposition was a privately owned cemetery.  Further, it is 
not shown (nor does the appellant allege) that the veteran 
was discharged or released from active service for a 
disability incurred or aggravated in service.  Therefore, it 
is undisputed that the requirements for VA burial allowance 
have not been met under 38 C.F.R. § 1600(b-c) or 38 C.F.R. § 
3.1605 (2007).  

As noted above, burial benefits are also available for a 
person who dies from nonservice-connected causes while 
properly hospitalized by VA in a VA facility (as described in 
38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described 
in 38 U.S.C.A. § 1701(4)) for hospital care under the 
authority of 38 U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c); see 
38 U.S.C.A. §§ 1701, 1703 (West 2002). In this case, the 
veteran died in a private medical facility, not a VA 
facility. As such, the only way benefits can be authorized is 
if the non-VA facility in question met the authorizing 
criteria of 38 U.S.C.A. § 1703.

For burial allowance purposes, the term "hospitalized by 
VA" means authorized admission to a VA facility for 
hospital, nursing home, or domiciliary care; authorized 
admission (transfer) to a non-VA facility for hospital care 
under the authority of 38 U.S.C.A. § 1703 (pertaining to non-
VA facilities which have contracted with VA to furnish 
hospital care or medical services); authorized admission 
(transfer) to a nursing home for nursing home care at the 
expense of the United States; or authorized admission 
(transfer) to a State nursing home for nursing home care with 
respect to which payment is authorized under law.  38 
U.S.C.A. § 2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) 
(2007).  The term "VA facility" means facilities over which 
VA has direct jurisdiction; government facilities for which 
VA contracts; and public or private facilities at which VA 
provides recreational activities for patients.  38 U.S.C.A. § 
1701(3) (West 2002).

In this respect, the evidence of record does not show, and 
the appellant does not contend, that at the time of the 
veteran's death he was admitted to a VA facility for 
hospital, nursing home or domiciliary care.  See 38 U.S.C.A. 
§§ 1710, 1711 (West 2002).  Furthermore, the private medical 
facility (Oak Tree Hospital) that the veteran was admitted to 
was not under contract with VA.  See 38 U.S.C.A. § 1703 (West 
2002).  However, the appellant did request admission to a VA 
facility prior to the veteran's death and he was turned away 
because the VA facility was not able to provide the type of 
medical services needed by the veteran.  The evidence of 
record shows that the VA has not reimbursed the appellant for 
any or all of the medical expenses incurred at the private 
medical facility in accordance with the Veterans Millennium 
Health and Benefits Act, Public Law 106-177.  Hence, there is 
no question that the veteran was admitted to a non-VA 
facility pursuant to 38 C.F.R. § 3.1600(c) (2007).  The 
United States Court of Appeals for Veterans Claims has 
determined that a physician's direction diverting care to 
another facility even though VA care has been requested does 
not constitute "authorization" as defined in 38 U.S.C.A. §§ 
1703 or 1710 (2007) for VA payment or reimbursement of 
private medical expenses.  Malone v. Gober, 10 Vet. App. 539, 
542 (1997).  Accordingly, the lack of action by the 
Louisville VAMC does not constitute "authorization" for the 
purposed of 38 U.S.C.A. § 1703 (West 2002).

The law and regulations concerning burial benefits establish 
very specific eligibility requirements for such benefits.  
The Board has no authority to act outside the constraints of 
the regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002).  The Board acknowledges that 
the appellant has incurred a great deal of expense associated 
with the death of her husband.  While the Board sympathizes 
with appellant's position, it has no discretion to provide 
such a payment when the evidence does not support the 
statutory eligibility requirements.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Consequently, the benefits sought on appeal are 
denied.


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


